Journal Entries (1828-29): Journal 4: (1) Motion for leave to enter appeal *p. 172; (2) rule to take testimony *p. 244; (3) continued *p. 336.
Papers in File: (i) Motion for leave to enter appeal; (2) return of judge of probate, additional return; (3) affidavit and motion for additional return; (4) motion for rule to take testimony; (5) copy of rule to take testimony; depositions of Jason Cross, William Kittridge, William W. Harwood, Obed Donelson, B. J. Woodruff, and Orente Grant; deposition envelope; (6) statement of fees due judge and register of probate, receipt.
1824-36 Calendar, MS p. 162.